DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “Unite” (Fig. 5b, box 103) should be “Unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title. It should 
The abstract of the disclosure is objected to because “The disclosed devices, systems and methods relate to” (line 1) repeats information given in the title and is also implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because “ground hardness score 50” ([080], line 1) seemingly should be “closing wheel score 50.”  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because “closing force output” (line 6) should be “a closing force output.”  Appropriate correction is required.
Claims 7 and 14 are objected to because “an control system” (line 6) should be “a control system.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation "the at least one closing disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For further examination, the limitation will be interpreted as “the closing unit.”
Claim 7 recites the limitation "the one or more closing force inputs" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8-13 are rejected as dependent on a rejected base claim.
Claim 13 recites the limitation "the operations system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For further examination, the limitation will be interpreted as “the adaptive closing force system.”
Claim 18 recites the limitation “wherein the actuator is constructed and arranged to increase, decrease or maintain closing actuator force in response to the closing force output.”  This seemingly contradicts what is taught by the disclosure, rendering the claim unclear as to what is meant to be set out in the claim.  “The closing force output” (line 2-3) seemingly should be “the closing force input” and for further examination will be treated as such.  Claim 19 is rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9-11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoeny (U.S. 2019/0373801).
Regarding claim 1, Schoeny discloses (Fig. 1-7) an adaptive closing force system for attachment to a row unit (16) comprising a closing unit (32), the adaptive closing force system comprising: at least one closing actuator (50) in operational communication with the row unit; and a processor (90), wherein the adaptive closing system is constructed and arranged to receive one or more closing force inputs (212) to generate a closing force output (230) to increase, decrease or maintain closing actuator force ([0005]; it is implied that controlling the closing unit to increase or decrease force when desired would also include maintaining force when neither increasing or decreasing force is desired).
Regarding claim 3, Schoeny further discloses (Fig. 2) that the force applied by the at least one closing actuator (50) on the closing unit (32) is a direct force or a force used to bias spring pressure ([0020], lines 25-26).
Regarding claim 6, Schoeny further discloses that the adaptive closing force system is constructed and arranged to generate at least one closing wheel score ([0043], lines 1-9; “fuzzy values” being a closing wheel score in that they are numerical measurements regarding closing wheels).
Regarding claim 7, Schoeny discloses (Fig. 1-7) an adaptive closing force system comprising: -22-at least one row unit (16) comprising a supplemental downforce system (20); at least one closing unit (32) 
Regarding claim 9, Schoeny further discloses (Fig. 2) that the closing force input comprises at least one of supplemental downforce, roughness offset, row unit weight, seed weight, chemical weight, fluid weight, closing wheel downforce and row cleaner downforce ([0029], lines 14-16, 19-26, describing that soil roughness may be used as an input for control decisions applied, for example, to closing actuator 50).
Regarding claim 10, Schoeny further discloses (Fig. 2) that the processor (90) is constructed and arranged to generate at least one closing wheel score ([0043], lines 1-9; “fuzzy values” being a closing wheel score in that they are numerical measurements regarding closing wheels).
Regarding claim 11, Schoeny further discloses (Fig. 2) that the processor (90) is further constructed and arranged to compare the at least one closing wheel score to a baseline ([0043], lines 11-20; “logic rules” defining a comparison between the closing wheel score and a baseline defined by “information from the knowledge base”).
Regarding claim 13, Schoeny further discloses (Fig. 2) that the adaptive closing force system further comprises a non-transitory computer-readable medium ([0026], lines 1-2; RAM being a non-transitory computer-readable medium) in operational communication with the processor (90).
Regarding claim 14, Schoeny discloses (Fig. 1-7) an adaptive closing force system comprising: at least one row unit (16) comprising a supplemental downforce system (20); at least one closing system (32) comprising at least one closing disc (46) and at least one closing actuator (50) in operational communication with the at least one row unit and the supplemental downforce system; and a control system (88) comprising at least a processor (90), wherein changes to a closing force input (212) generate changes in a closing force output (230) applied by the at least one closing actuator to the at least one closing disc ([0005]).
Regarding claim 17, Schoeny further discloses (Fig. 2) that the closing force input comprises at least one of roughness offset, row unit weight, seed weight, chemical weight, fluid weight, closing wheel downforce and row cleaner downforce ([0029], lines 14-16, 19-26, describing that soil roughness may be used as an input for control decisions applied, for example, to closing actuator 50).
Regarding claim 18, Schoeny further discloses (Fig. 7) that the actuator (50) is constructed and arranged to increase, decrease or maintain closing actuator force in response to the closing force input ([0005]; it is implied that controlling the closing unit to increase or decrease force when desired would also include maintaining force when neither increasing or decreasing force is desired).
Regarding claim 19, Schoeny further discloses (Fig. 7) that the closing force input (216) is processed as a closing score ([0043], lines 1-9; “fuzzy values” being a closing score in that they are numerical measurements regarding furrow closing) comprising a time-series of values (process 208 being a closed loop based on a time-series of parameters; [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeny in view of Hamilton (U.S. 2019/0297774).
Regarding claim 2, Schoeny discloses the elements of claim 1 as described above, but does not seem to teach further claimed details of the closing actuator.  Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein at least one closing actuator (24) comprises at least one of an airbag, a hydraulic actuator, a linear actuator and an electromagnetic actuator ([0015], lines 4-8).  Absent details of the actuator of Schoeny, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an actuator as taught by Hamilton.
Regarding claim 8, Schoeny discloses the elements of claim 7 as described above, but does not seem to teach further claimed details of the closing actuator.  Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein at least one closing actuator (24) is selected from the group consisting of an airbag, a hydraulic actuator and a linear actuator ([0015], lines 4-8).  Absent details of the actuator of Schoeny, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an actuator as taught by Hamilton.
Regarding claim 12, Schoeny discloses the elements of claim 7 as described above, but does not seem to teach controlling the closing force output using user input data.  Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein a processor (40) is further is constructed and arranged to receive user input data; and calculate and update a closing force output using the user input data ([0027], lines 1-4).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the system of Schoeny in such a way to allow an operator to control the system as desired.
Regarding claim 15, Schoeny discloses the elements of claim 14 as described above, but does not seem to teach further claimed details of the closing actuator.  Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein at least one closing actuator (24) is selected from the group consisting of an airbag, a hydraulic actuator, an electromagnetic actuator and a linear actuator ([0015], lines 4-8).  Absent details of the actuator of Schoeny, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize an actuator as taught by Hamilton.
Regarding claim 20, Schoeny discloses the elements of claim 14 as described above, and further discloses (Fig. 7) a display (228), but does not seem to teach that the display is a user interface in that the display is not said to react to a user input.  Hamilton discloses (Fig. 1-5) an adaptive closing force system wherein a control system (50) further comprises a graphical user interface [0027], lines 1-4).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a graphical user interface as taught by Hamilton in the system of Schoeny to allow an operator to control the system as desired.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeny in view of Hodel (U.S. 2018/0263174).
Regarding claim 4, Schoeny discloses the elements of claim 1 as described above, further discloses (Fig. 2) a supplemental downforce system (20) on the row unit (16), and further specifies that operational parameters of the adaptive closing force system may be used as inputs for closing force control decisions ([0005]).  Schoeny does not disclose that supplemental downforce may be one of those operational parameters.  Hodel discloses in relation to a furrow closing system (Fig. 4) that supplemental downforce is a parameter that contributes to closing system effectiveness ([0001], lines 3-7).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the closing force inputs of Schoeny to include supplemental downforce applied by the supplemental downforce system on the row unit, since Hodel teaches that supplemental downforce affects closing system effectiveness.
Regarding claim 5, Schoeny further discloses (Fig. 7) that the one or more closing force inputs comprises at least one of roughness offset, row unit weight, seed weight, chemical weight, fluid weight, closing wheel downforce and row cleaner downforce, historical data, field data, ground conditions, soil survey data, row unit acceleration and user inputs (212, 220, 224; [0029], lines 14-16).
Regarding claim 16, Schoeny discloses the elements of claim 14 as described above, and further specifies that operational parameters of the adaptive closing force system may be used as inputs for closing force control decisions ([0005]).  Schoeny does not disclose that supplemental downforce may be one of those operational parameters.  Hodel discloses in relation to a furrow closing system (Fig. 4) that supplemental downforce is a parameter that contributes to closing system effectiveness ([0001], lines 3-7).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the closing force inputs of Schoeny to include supplemental downforce, since Hodel teaches that supplemental downforce affects closing system effectiveness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (U.S. 2010/0180808) relating row unit, seed, and chemical weights to closing wheel load ([0011]);
Stanhope (U.S. 2019/0059206) closing wheel control and closing score ([0047], lines 18-20);
Koch (U.S. 2020/0359559) closing wheel control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671